Citation Nr: 0725658	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-03 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include degenerative arthritis. 

2.  Entitlement to service connection for a lumbosacral spine 
disability, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to March 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Oakland, California Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  It is not shown that a cervical spine disability was 
manifested in service, that cervical arthritis was manifested 
in the first postservice year, or that a cervical spine 
disability is otherwise related to the veteran's service.

2.  It is not shown that a lumbosacral spine disability was 
manifested in service, that lumbosacral arthritis was 
manifested in the first postservice year, or that a 
lumbosacral spine disability is otherwise related to the 
veteran's service. 


CONCLUSIONS OF LAW

1.  Service connection for cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).

2.  Service connection for lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claims, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  While this letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claims, 
it explained the type of evidence necessary to substantiate 
his claims and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claims.  The June 2003 rating 
decision, an October 2004 statement of the case (SOC) and a 
February 2007 supplemental SOC provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.   Additionally, a March 2006 
letter advised the veteran of the criteria for assigning 
disability ratings and effective dates in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOC and to supplement the 
record after notice was given.  The claims were then 
readjudicated.  See February 2007 SSOC.  The veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the veteran's claims.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case, as explained in the analysis below, the 
evidence does not establish that the veteran suffered a 
cervical or lumbar spine injury in service.  Regarding the 
claim pertaining to lumbar spine disability, the evidence 
does not indicate that such disability may be associated with 
any injury or event in service.  Consequently, a VA 
examination is not necessary.  The veteran has not identified 
any additional evidence pertinent to his claims.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

Service medical records do not reveal any injury to the 
lumbar or cervical spine or any diagnosis, treatment, or 
complaints of lumbar or cervical spine pathology.  The 
veteran did receive treatment and evaluation for other 
conditions near the time that he alleges he suffered a lumbar 
and cervical spine injury (i.e. around June 6, 1944).  In 
March 1944 he was found to have hepatitis and in May 1944 he 
suffered frostbite from serving as a passenger on a high 
altitude practice mission.  On March 1946 service separation 
examination, it was found that the veteran had no 
musculoskeletal defects.  

A March 1968 report from Dr. L shows diagnostic impressions 
of degenerative disc disorder, C5-6, C6-7, with 
radiculopathy, primarily right; hyperabduction syndrome, 
bilateral, right more than left; degenerative disc disorder, 
L5, advanced, with associated radiculopathy and degenerative 
disc disorder S1, moderate.  Under past history it was noted 
that in about 1951 the veteran sustained a head injury and a 
crushing injury to his right leg.  He also reported that he 
had a right ear abscess and probably hepatitis during 
service.  Dr. L recommended myelography as the first step in 
arriving at a therapeutic sequence.

An April 1968 complete myelogram produced diagnostic 
impressions of considerable degree of block at C5-C6 level 
with persistent extrinsic extradural defect and no identified 
deformity of the lumbar level.  

An April 1968 private operative report shows that the veteran 
underwent decompressive laminectomy of C6 and C7; a subtotal 
laminectomy of C5; and a foraminotomy of C5, 6 and 7 
bilateral.  The preoperative diagnosis was degenerative disc 
disease C5-6 and C6-7 with radiculopathy, primarily right.

A 1977 report from Dr. L shows diagnostic impressions of 
radiculopathy, C6-7, primarily mild, C5-8, post laminectomy, 
C6-7, advanced cervical spondylosis and degenerative disc 
disorder, L5 marked, L4 moderate, with associated advanced 
spondyloarthrosis.  Dr. L recommended a total myelogram.
  
A March 1977 myelogram produced  a diagnostic impression of 
spurring at C4-5 with hypertrophy of the ligamentum flavum.    

An April 1977 private operative report showed that the 
veteran received a decompressive laminectomy of C3, 4 and 5 
for cervical spondylosis and cervical myelopathy.  The 
veteran had been complaining of intermittent neck pain 
radiating to both shoulders, arms and hands, left greater 
than right, as well as occasional back pain.  A myelogram had 
showed marked posterior element compromise of the spinal cord 
at C3-4 and 4-5.  

A March 1978 letter from private physician, Dr. L, indicates 
that the veteran had been treated by him since 1968.  The 
veteran had had an extensive spondylotic process in the 
cervical and lumbar areas of his spine, which had led to a 
cervical myelopathy and a chronic lumbar pain problem.  The 
veteran was not able to return to his previous occupation as 
lifting more than very light weights, prolonged sitting and 
repeat bending were not possible.  He was on medication and 
had to wear a lumbar corset.  

A March 1978 letter from private physician, Dr. Y, indicated 
that the veteran underwent decompressive laminectomy for 
cervical myelopathy in April 1977.  He had also had chronic 
back pain in the thoracic and lumbar areas since that time 
that required the wearing of a lumbosacral corset.  His 
prognosis was not bright, and he was unable to return to his 
previous employment or to engage in any employment requiring 
straining of the upper extremities or the lower back.  

A January 1998 private progress note shows that the veteran 
had a fall from a ladder approximately 5 to 6 months prior  
and had landed on his shoulder and head.  Four months later 
he developed a tingling sensation, right side pain and pain 
in the posterior-lateral neck.  The pain radiated to his 
right shoulder.  The veteran was also complaining of 
intermittent numbness in the right hand and arm.  On physical 
examination the right lateral neck was tender to palpation.  
A subsequent March 1998 note shows that the veteran continued 
to have right neck pain with flexion and numbness and 
tingling over the lateral neck.  In March 2001 lower back 
pain was noted.  In August 2001 the veteran complained of 
bilateral arm pain radiating from the neck to the hands.  He 
had minor right paraspinal cervical tenderness; cervical 
radiculopathy was diagnosed.  A March 2002 note reports 
cervical radiculopathy.

An August 1999  VA outpatient clinic note showed diagnostic 
assessments of cervical disc disease status post cervical 
laminectomy and lumbar disc disease status post lumbar 
laminectomy.  A subsequent August 2001 note indicated that 
the veteran had had the laminectomies in the past and 
continued to have pain.  

In a November 2002 statement the veteran indicated that he 
was an aircraft armorer during the entirety of his active 
service.  He spent that time installing gun turrets, loading 
heavy ordinance and machine gun ammunition and keeping all 
armaments in working order including the control assembly for 
the bomb release.  This was heavy and strenuous labor during 
all types of weather conditions including many extremely cold 
and overcast days (as he was stationed in England).  He 
experienced much back discomfort but just had to work through 
it.  Over the years it became a severe problem and ended with 
two cervical laminectomies and one lumbar procedure.  

In a May 2004 statement the veteran related that on many 
occasions in service soldiers who were sick or injured were 
unable to get medical attention and just had to make out the 
best they could.  He stated that he worked around the clock 
up to D-Day and for many months after until the war in Europe 
was over.  

On his February 2005 Form 9 the veteran reiterated that many 
times in service he and his fellow servicemen did not have 
time to go to sick call or be treated for medical problems 
that happened while on the line.  In most cases when a 
serviceman did seek medical attention, he was given a handful 
of aspirin and told to go back to his station.  If it was not 
a serious injury that involved hospitalization or surgery 
they simply had to grin and bear it.  The veteran further 
noted that the two medical problems that were recorded in his 
service medical records were very serious in nature as he 
spent 30 days hospitalized for hepatitis and ten days 
hospitalized for a severe ear infection.  He was unable to 
work with those conditions and so was forced to go to the 
hospital.  

In a May 2005 statement the veteran indicated that he injured 
his back while removing a spring ball turret for repair from 
a B-17 flying fortress shortly before D-Day, June 6, 1944.  
He was with two other soldiers from his outfit when the 
accident occurred.  One of the other soldiers injured his leg 
and the other injured his arm.  They were all given aspirin 
to relieve the pain and were sent back to complete the job.  
He was sure that this was not recorded as they received the 
aspirin from a Medical Aid Station on their base.  None of 
them received superficial wounds but they all received blunt 
trauma.  The veteran noted that he had suffered from back 
problems for sixty years and had three surgeries on his back.  

In a May 2005 letter Dr. B, the veteran's treating physician, 
indicated that the veteran was apparently injured in May or 
June 1944 when an object from a B-17 Flying Fortress 
accidentally dropped and struck him in the back.  He reported 
to a First Aid Station and was told he would be o.k. in a few 
days and was given aspirin for pain and told to return to 
duty.  He further stated that he suffered ongoing back pain 
since the accident, culminating in cervical and lumbar 
surgery.  Further, review of his records showed a cervical 
laminectomy at age 42 and 52 and a lumbar laminectomy at age 
62.  Dr. B ventured to say that the veteran may have suffered 
permanent injury to at least the cervical spine resulting in 
the development of degenerative disc disease at an early age.  
However, he did not think that all of his arthritis could 
have been attributed merely to this single accident.   

In a May 2006 letter, Dr. B indicated that the veteran's 
injury to the spine on June 6, 1944 had apparently occurred 
while moving a sperry ball turret from a B 17 flying fortress 
for repair.  The veteran reported that since that point he 
had had ongoing pain involving the neck and shoulders.  He 
also noted that he was in a motor vehicle accident subsequent 
to this initial trauma (presumably after service) where he 
was thrown from the backseat to the front seat.  Seatbelts 
were not worn but he stated that he suffered no significant 
injury at the time and nobody in the vehicle was 
hospitalized.  Given the early age at which the veteran's 
first cervical laminectomy was performed (42), Dr. B found 
that it was most likely that he had some significant trauma 
to the cervical spine resulting and requiring a laminectomy 
at a rather early age.  The veteran continued to have neck 
and shoulder pain and understood that with aging he was going 
to have some degree of degenerative osteoarthritis of the 
spine and other joints.  Although he had suffered for many 
years with the injury he had not attempted to seek any 
compensation as he felt he could manage on his own financial 
resources at home.  However, the associated progressive 
decline and deterioration of his wife's health had taxed his 
financial resources and he wished to be considered for 
possible compensation of what was most likely traumatic 
deterioration of the cervical spine related to the accident 
occurring on June 6, 1944.      

III. Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

IV. Analysis

Cervical Spine Disability

The evidence of record clearly establishes that the veteran 
has a current cervical spine disability as cervical disc 
disease status post cervical laminectomy is diagnosed.  
However, it is not shown that the cervical spine disability 
was manifested in service or that arthritis of the cervical 
spine was manifested in the first postservice year.  Service 
medical records do not reveal any cervical spine injury or 
any diagnosis, treatment or complaints of cervical spine 
pathology.  While the veteran alleges that he sustained a 
back injury shortly before D-Day, there is no record of such 
injury.  Significantly, on March 1946 separation examination, 
his musculoskeletal system was found to be free of defects.  
As there is no evidence of cervical spine arthritis being 
manifest in the first postservice year, there is no basis for 
applying the chronic disease presumptive provisions of 
38 U.S.C.A. § 1112.  

The veteran essentially contends that his alleged injury in 
service, combined with the general heavy and strenuous labor 
he performed, progressed to severe cervical spine pathology, 
which led to his cervical spine laminectomies.  However, a 
review of the record reveals that this contention lacks 
credibility.  Specifically, the March 1968 examination report 
from Dr. L, completed one month prior to the veteran 
receiving his first cervical laminectomy, shows that Dr. L 
took from the veteran a specific history of any past 
injuries, including to the area in and around the cervical 
spine.  In response the veteran reported a specific head 
injury about 1951 but did not report any cervical spine 
injury or any cervical spine problems in service.  Further, 
it is clear from the examination report that the veteran 
specifically focused on his time in service when providing 
his medical history, as he affirmatively indicated to Dr. L 
that he had likely had hepatitis and a right ear abscess 
during service.  Given that the central focus of Dr. L's 
examination was to evaluate a serious cervical spine 
condition that would require surgery one month later, and 
given that the veteran had reported other in-service ailments 
not related to this condition, it would be expected that the 
veteran would reported any significant cervical spine injury 
or cervical spine problems in service.  However, he did not 
report any such injury or problems.  Instead he reported 
trauma to the cervical spine area (i.e. a head injury, 
apparently due to an auto accident) that occurred 
approximately five years after service.  Consequently, the 
veteran's current claim, filed some 34 years later, 
indicating that his current cervical spine disability 
actually began with an injury in service conflicts with 
contemporaneous evidence, and lacks credibility.    

Notably Dr. B's May 2006 medical opinion that the veteran 
most likely has traumatic disk deterioration of the cervical 
spine related to an accident in service was apparently based 
only on the veteran's self report combined with documentation 
of his cervical laminectomy surgery in 1968.   There is no 
indication that Dr. B reviewed the veteran's service medical 
records or Dr. L's March 1968 examination report.  Given that 
the veteran's self report is not credible, the Board has no 
basis for accepting Dr. B's subsequent conclusion regarding a 
probable relationship between service and current cervical 
spine disability.  See Reonal v. Brown, 5 Vet. App. 458 
(1993) (an opinion based on an inaccurate factual premise has 
no probative value).  As there are no other opinions of 
record addressing medical nexus (and a VA examination is not 
required as explained above), there is no competent evidence 
of record of any relationship between the veteran's current 
cervical spine disability and his military service.  While 
the veteran may believe that such disability is related to 
service, because he is a  layperson, his allegations are not 
competent evidence of a medical nexus.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against this claim, and 
it must be denied. 

Lumbar Spine Disability

The evidence of record clearly establishes that the veteran 
has a current lumbar spine disability; lumbar disc disease 
status post lumbar laminectomy is diagnosed.  However, it is 
not shown that the lumbar spine disability was manifest in 
service or that lumbar arthritis was manifest in the first 
postservice year (so as to trigger consideration of 
38 U.S.C.A. § 1112 chronic disease presumptive provisions).  
The veteran's service medical records do not show a lumbar 
spine injury or any diagnosis, treatment or complaints of 
lumbar spine pathology; on March 1946 separation examination, 
his musculoskeletal system was free of defect.  As mentioned 
above, while the veteran alleges that he suffered a specific 
injury to his back shortly before D-Day, there is no record 
of such injury, and when he was asked to provide medical 
history on examination by Dr. L in 1968, he reported other 
health problems in service, but not a back injury or back 
problems in service.  Consequently, service connection for a 
low back disability on the basis that such disability became 
manifest in service, and persisted, or on a presumptive basis 
(for lumbar arthritis as chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted..

Furthermore, there is also no evidence of a possible nexus 
between the veteran's current low back disability and his 
service.  The record contains no medical opinion relating the 
low back disability to service (or to any event therein).  
Because he is a layperson, the veteran is not competent to 
provide an opinion pertaining to medical nexus.  See 
Espiritu, supra.  In light of the foregoing, the 
preponderance of the evidence is against this claim, and it 
must be denied.  


ORDER

Service connection for a cervical spine disability, to 
include degenerative arthritis, is denied. 

Service connection for a lumbosacral spine disability, to 
include degenerative arthritis, is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


